PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/434,504
Filing Date: 7 Jun 2019
Appellant(s): Martensson et al.



__________________
Alexander G. Roan
Reg. No. 44,238
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/15/2021.

(1) Grounds of Rejection
Every ground of rejection set forth in the Office action dated 2/5/2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Arguments
Appellants have argued that the previously applied prior art rejections to independent claims 1 and 15 under 35 U.S.C. § 103(a) using Shuler (US 2010/0017040) in view of Zhang (US 2016/0018923) is a flawed rejection. More specifically, Appellants' have argued that the claimed features are not disclosed in, and would not be obvious in view of the cited references.

The Examiner respectfully traverses Appellants’ arguments, more specifically, the responses to the appellant’s arguments are as follows:
A. The Rejection Of Claims 1-6 and 15-19 Is Improper

1. Independent Claim 1 and Its Dependent Claims 2-6 Are Patentable
Over Shuler and Zhang

For claims independent claim 1, the appellant argues the cited arts do not teach or make obvious the claimed limitation of “a graphical display located on the housing and configured to display graphical information, the graphical display having: a

	The examiner respectfully disagrees.
	Shuler teaches a fuel dispenser with a graphical display. Shuler in paragraph [8] recites “a fuel dispenser comprises a dispenser housing, a dispenser system adapted to be connected to a fuel source, a computer operatively connected to the dispenser system, a power supply and a graphic display system mounted in the dispenser housing”. 
	Shuler also teaches that the graphical display has a transparent mode and a non-transparent mode. Shuler in paragraph [30] recites “When the dispenser is not engaged in a fuel dispensing transaction, transaction display area appears transparent.” This implies that when the dispenser is engaged the display are is not transparent.
	Therefore, teachings of Shuler alone reads on all the limitations of independent claim 1.
As stated in the office action “to allow viewing from a front of the housing, through the fuel dispenser, to outside a rear of the housing” is an intended use without any added function that can be given patentable weight. 
	As explained in the office action, although Shuler does not specifically recite that one can view through the transparent screen, it is obvious that if the screen is transparent, one would be able to view through the screen. This is by definition of the word “transparent”. 

the appellant also agrees that Shuler teaches the display changes to a transparent mode. 
The appellant in Pg. 6 continues to comment “The Examiner thus relies on Zhang to teach this limitation of claim 1.” However, this portion of the comment in incorrect. The claim limitation merely recites “a transparent mode in which at least a portion of the display is transparent”. Therefore, the examiner does not even require demonstrating that the entire display has to be transparent. Neither has the examiner made such a remark in the office action.
As explained in the office action, Zhang has been added to merely indicate another prior art that specifically recites that one can view through a transparent screen, which is not specifically taught in Shuler. However, Shuler also uses the transparent screen to display what is behind the screen. By displaying another screen to show advertisement behind the transparent display is merely an application of the transparent display, which allows one to see whatever is behind the screen. Shuler teaches a transparent screen that allow the user to see what is behind it.
Zhang in paragraph [62] recites “the background object at the backside of the display panel (i.e., the side of the display panel away from the viewer) can be seen through the display panel”. Thus, Zhang adds on to the teachings of Shuler by clearly stating that one can see through the display panel when it is in transparent mode. However as mentioned above transparent screen itself refers to one through which light can pass thus allowing the user to view through it.


a. The Examiner's Refusal to Give Certain Claim Limitations
Patentable Weight is Improper

Appellant in Pg. 7-8 argues that while Shuler teaches a transparent screen, Shuler does not teach “to allow viewing from a front of the housing, through the fuel dispenser, to outside a rear of the housing”. As explained above, this limitation merely states the use of a transparent screen and therefore does not rise beyond an intended use. Since this limitation has no specifics beyond the inherent function of a transparent screen mounted on a fuel dispenser, teachings of Shuler reads on this limitation.

b. The Claimed Invention Would Not Result If Shuler and Zhang
Were Combined as Suggested By the Examiner

As explained above, teachings of Shuler alone reads on all the limitations in claim 1. As explained in the office action, Zhang has been added to merely indicate another prior art that specifically recites that one can view through a transparent screen, which is not specifically recited in Shuler. Zhang in paragraph [62] recites “the background object at the backside of the display panel (i.e., the side of the display panel away from the viewer) can be seen through the display panel”. Thus, Zhang adds on to the teachings of Shuler by clearly stating that one can see through the display panel when it is in transparent mode.

Appellant in Pg. 8 argues “viewing would not be allowed from a front of Shuler’s housing,
through Shuler’s display (as modified in view of Zhang), to outside a rear of the housing since
there are components within the housing of Shuler preventing such viewing”. 
The claimed limitations merely claims a transparent screen on a fuel dispenser. It is further noted that the limitation that the appellant is arguing about also does not claim an unobstructed view. It appears that the appellant is trying to suggest that the claimed invention does not have any components, but, there are no specifics about the construction of the housing in the claim language upon which such an argument can be based on.  However, in absence of any specifics beyond a transparent screen, the teachings of Shuler alone reads on all the limitations of claim 1.

c. It Would Not Have Been Obvious To Modify Shuler In View Of Zhang

As explained above, teachings of Shuler alone reads on all the limitations in claim 1. As explained in the office action, Zhang has been added to merely indicate another prior art that specifically recites that one can view through a transparent screen, which is not specifically recited in Shuler. Zhang in paragraph [62] recites “the background object at the backside of the display panel (i.e., the side of the display panel away from the viewer) can be seen through the display panel”. Thus, Zhang adds on to the teachings of Shuler by clearly stating that one can see through the display panel when it is in transparent mode.

d The Examiner's Proposed Modification of Shuler with the
Teachings of Zhang Would Change the Principle of Operation of Shuler

As explained above, teachings of Shuler alone reads on all the limitations in claim 1. As explained in the office action, Zhang has been added to merely indicate another prior art that specifically recites that one can view through a transparent screen, which is not specifically recited in Shuler. Zhang in paragraph [62] recites “the background object at the backside of the display panel (i.e., the side of the display panel away from the viewer) can be seen through the display panel”. Thus, Zhang adds on to the teachings of Shuler by clearly stating that one can see through the display panel when it is in transparent mode.

2. Dependent Claim 2 is Patentable Over Shuler and Zhang

Appellant argues “Shuler and Zhang, alone or in combination, fail to teach or suggest "wherein the graphical display is configured to transition between the transparent mode and the nontransparent mode in response to a trigger".
The examiner respectfully disagrees. 
Shuler in paragraph [30] recites “When the dispenser is not engaged in a fuel dispensing transaction, transaction display area appears transparent.” This implies that the presence or absence of transaction is being used to switch the display between the two modes. Thus in Shuler, a transaction is being used as the trigger to switch the display from transparent mode to nontransparent mode. Shuler in paragraph [29-30] further indicates a transaction involves user input, which may be by touch or buttons. Therefore, Shuler teaches that the initiation of a transaction is used as the trigger to transition the mode of the display.


3. Dependent Claim 3 is Patentable Over Shuler and Zhang

Appellant argues “Shuler and Zhang, alone or in combination, fail to teach or suggest "wherein the trigger comprises a touch screen on the graphical display that, when touched, causes the graphical display to transition from the transparent mode to the non-transparent mode,".
The examiner respectfully disagrees. 
Shuler in paragraph [30] recites “When the dispenser is not engaged in a fuel dispensing transaction, transaction display area appears transparent.” This implies that the presence or absence of transaction is being used to switch the display between the two modes. Thus In Shuler, a transaction is being used as the trigger to switch the display from transparent mode to nontransparent mode. Shuler in paragraph [29-30] further indicates a transaction involves user input, which may be by touch on a touch screen. Shuler teaches that the initiation of a transaction is used as the trigger to transition the mode of the display.  Thus, It would have been obvious to a person of ordinary skill in the art to use the touch input starting the transaction as the trigger to change the display mode.
Therefore, the teaching of Shuler reads on this limitation.

4. Dependent Claim 4 is Patentable Over Shuler and Zhang


The examiner respectfully disagrees. 
Shuler in paragraph [30] recites “When the dispenser is not engaged in a fuel dispensing transaction, transaction display area appears transparent.” This implies that the presence or absence of transaction is being used to switch the display between the two modes. It is also well known in the art that absence of interaction is determined by checking for no interaction for a predetermined amount of time.  Based on this teaching of Shuler, it would have been obvious to a person of ordinary skill in the art to use pre-determined time to check for presence or absence of transaction related input to switch the display between the two modes.
Therefore, the teaching of Shuler reads on this limitation.

5. Dependent Claim 5 is Patentable Over Shuler and Zhang

Appellant argues “Shuler and Zhang, alone or in combination, fail to teach or suggest "wherein the trigger is selected from a button on the fuel dispenser, a switch on the fuel dispenser, a keyboard on the fuel dispenser, a motion sensor, a pressure sensor, a sound sensor, a video camera, and a payment device on the fuel dispenser that, when touched, causes the graphical display to transition from the transparent mode to the non-transparent mode,"
The examiner respectfully disagrees. 

Therefore, the teaching of Shuler reads on this limitation.

6. Independent Claim 15 and Its Dependent Claims 16-20 Are Patentable Over Shuler and Zhang

Appellant comments that for these claims the arguments presented for claim 1 applies. The examiner has responded to those arguments in the above sections. 

7. Dependent Claim 16 is Patentable Over Shuler and Zhang
Appellant comments that for these claims the arguments presented for claim 2 applies. The examiner has responded to those arguments in the above sections. 

8. Dependent Claim 17 is Patentable Over Shuler and Zhang


9. Dependent Claim 18 is Patentable Over Shuler and Zhang
Appellant comments that for these claims the arguments presented for claim 5 applies. The examiner has responded to those arguments in the above sections. 

10. Dependent Claim 19 is Patentable Over Shuler and Zhang
Appellant comments that for these claims the arguments presented for claim 4 applies. The examiner has responded to those arguments in the above sections. 

B. The Rejection Of Claims 7 and 20 Is Improper
Appellant comments that for these claims the arguments presented to the respective independent claims apply as the added prior arts do not overcome those deficiencies. The examiner has responded to those arguments in the above sections. 

C. The Rejection Of Claims 8-13 Is Improper
Appellant comments that for these claims the arguments presented to the respective independent claims apply as the added prior arts do not overcome those deficiencies. The examiner has responded to those arguments in the above sections. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 
/Mandrita Brahmachari/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        

Conferees: 
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.